Citation Nr: 0528704	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
residuals of a hysterectomy.




ATTORNEY FOR THE BOARD


S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1989 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the veteran's claim for service connection for 
residuals of a hysterectomy, and assigned an initial 30 
percent rating.  She appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals her initial rating, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since filing her claim when her disability may 
have been more severe than at others).  Per the veteran's 
request, a video-conference hearing before the Board was 
scheduled in March 2004, but she failed to appear for it.  
She has not explained her absence or requested to reschedule 
her hearing.  Thus, her appeal will be processed as if she 
withdrew her hearing request.  38 C.F.R. § 20.704(d) (2004).

In May 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration of the evidence.  In 
June 2005, the AMC issued a supplemental statement of the 
case (SSOC) continuing the initial 30 percent rating.  The 
AMC has since returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  In April 1998, the veteran underwent a total vaginal 
hysterectomy involving the removal of her uterus, but not her 
ovaries.  

2.  There is no evidence that the residuals of the 
hysterectomy have caused marked interference with the 
veteran's employment or have caused frequent periods of 
hospitalization since the April 1998 surgery.


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 30 percent for the residuals of the hysterectomy.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.116, Diagnostic Code (DC) 7618 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  VCAA notice was provided 
to the veteran in February 2001, so before the RO's decision 
concerning this claim in July 2002.  (Note:  The RO initially 
denied the claim in July 2001, but later granted the claim in 
July 2002 after receiving additional medical evidence).  So 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

In this case, as will be discussed later in this decision, 
the veteran is already in receipt of the highest possible 
schedular rating for her disability.  Accordingly, in order 
to receive additional compensation, she must show that her 
condition warrants extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  In furtherance of this, the AMC sent 
her a letter in May 2004 requesting that she submit any 
employment records or evidence of hospitalization relating to 
her service-connected disability.  This was in accordance 
with the Board's May 2004 remand directive.  It is noted that 
the question of whether she is entitled to a higher initial 
rating for this condition is a "downstream issue," or, in 
other words, an issue arising from her original claim for 
service connection.  VA's General Counsel has indicated that 
as long as the requisite VCAA notice was provided for the 
original claim, another VCAA notice is not required for a 
downstream issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The RO must include the relevant statutes and regulations 
that pertain to the downstream issue in its Statement of the 
Case (SOC).  Id.  As was noted in the May 2004 Board remand, 
the RO cited the relevant regulation pertaining to 
extraschedular consideration in its SOC, but did not discuss 
whether she was entitled to a higher rating on account of it.  
So the Board directed further development.

Notwithstanding the foregoing, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The February 2001 and May 2004 VCAA notices provided the 
veteran with notice of the evidence needed to support her 
claim that was not on record at the time of the letters, 
the evidence VA would assist her in obtaining, and the 
evidence it was expected that she would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the "fourth element" mentioned 
above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The letters requested that she 
provide or identify any evidence supporting her claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), including her medical records 
from Fort Belvoir pertaining to the hysterectomy.  A VA 
examination was also scheduled in July 2000.  And as 
mentioned, she failed to report to a scheduled hearing to 
provide oral testimony in support of her claim.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider whether she is entitled to a 
"staged" rating to compensate her for times since filing her 
claim when her disability may have been more severe than at 
other times during the course of her appeal.  See Fenderson, 
12 Vet. App. at 125-26.

In this case the residuals of the veteran's hysterectomy have 
been rated under DC 7618 for the removal of the uterus, 
including corpus.  According to the criteria under DC 7618, a 
100 percent rating is warranted for three months after 
removal.  Thereafter, a 30 percent rating is warranted.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

As mentioned, the veteran already has the highest possible 
schedular rating under DC 7618, which is 30 percent.  See 38 
C.F.R. § 4.116, DC 7618.  She is also receiving special 
monthly compensation (SMC) under 38 U.S.C.A. 1114(k) for the 
loss of a creative organ.  See also 38 C.F.R. § 3.350(a).  
The Board has also considered whether a higher schedular 
rating is available under DC 7617, but the medical evidence 
does not indicate that her ovaries were removed in addition 
to her uterus - so DC 7617 in not applicable.  See 38 C.F.R. 
§ 4.116, DC 7617.

A temporary 100 percent rating is available for three months 
following a hysterectomy - which, in this particular case, 
occurred in April 1998.  But since the veteran did not file 
her claim until May 22, 2000 - more than one year after being 
discharged from service in June 1998 - the earliest effective 
date she is entitled to is May 22, 2000.  See 38 U.S.C.A. § 
5110(a) and (b)(1).  So she is not eligible to receive the 
100 percent schedular rating at any point that she is 
entitled to receive compensation.  

So the veteran's only recourse for receiving additional 
compensation for this disability is on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1).  As mentioned, the 
AMC sent her a letter in May 2004 asking her for evidence 
that her disability has resulted in marked interference with 
her employment or has required frequent periods of 
hospitalization.  She did not respond to that letter.  
The evidence of record does not indicate that the residuals 
of her hysterectomy have interfered with her employment above 
and beyond that contemplated by her current schedular rating.  
In addition, the evidence does indicate her disability has 
necessitated frequent periods of hospitalization since the 
April 1998 surgery, or has otherwise rendered impracticable 
the application of the regular schedular standards.  So an 
extraschedular rating is not warranted in this case.

For these reasons, the claim for an initial rating higher 
than 30 percent for residuals of a hysterectomy must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 30 percent for 
residuals of a hysterectomy is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


